60 F.3d 819
Marshall A. Woodleyv.Kurt Scalzott, Warden, WCDC, Terry Marolt, Chairman,Westmoreland County Prison Board, Richard Vidmer, Chairman,Westmoreland County Prison Board, Ted Simon, Member,Westmoreland County Prison Board, Judge Charles Marker,Member, Westmoreland County Prison Board, Jeffery Pavetti,Member, Westmoreland County Prison Board, Gary Uhrin,Member, Westmoreland County Prison Board, John Driscoll,Member, Westmoreland County Prison Board
NO. 94-3533
United States Court of Appeals,Third Circuit.
May 19, 1995

Appeal From:  W.D.Pa., No. 93-cv-00456,
Diamond, J.


1
AFFIRMED.